DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the message" .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24, 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (Pub No 20220174682).

Regarding claim 1,
 	Li teaches an apparatus for wireless communication at a sidelink device, comprising: 
 	a memory; and (para [0106])
 	at least one processor coupled to the memory, the memory and the at least one processor configured to: (processor para [0106])
 	 transmit sidelink control information (SCI) reserving a set of resources for one or more retransmissions of a message, the set of resources identifying one or more reserved resources in a time domain;  (interpreted as the SCI, e.g., the 1st stage SCI, is already transmitted see para [0224]. Also see sidelink transmission, e.g., reserved retransmissions, para [0225])
 	identify a skipped transmission associated with one or more of the set of resources reserved by the sidelink device; and (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission, see para [0225])
 	transmit a cancelation indication indicating the skipped transmission, the cancelation indication indicating that the skipped transmission corresponds to a previous reserved resource in the time domain, a current reserved resource in the time domain, or a future reserved resource in the time domain. (interpreted as UE1 can send another indication to receiver UEs for ignoring the sidelink transmission indicated by the previous SCI, see para [0264])

Regarding claim 2,
 	Teaches an apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit the cancelation indication using one or more of an additional SCI message, a data channel, and radio resource control signaling (interpreted as UE1 can send another indication to UE2 for ignoring the sidelink transmission indicated by the previous SCI. The indication can be a reference signal, or a preamble, or a sequence, or an SCI, e.g., using the preemption indication field in the 2nd stage SCI, see Li para [0224]).

Regarding claim 3,
 	Li teaches the apparatus of claim 1, wherein the memory and the at least one processor are configured to identify the skipped transmission based on pre-emption of a reserved resource, an interference measurement associated with the reserved resource, collision detection, or congestion control. (interpreted as When the Tx UE detects the transmission of the 2nd stage SCI is preempted by other transmission, the Tx UE can drop both the transmission of the 2nd stage SCI and the transmission of the associated PSSCH, see para [0230])

Regarding claim 4,
 	Li teaches the apparatus of claim 1, wherein the memory and the at least one processor are configured to identify the skipped transmission before transmitting a retransmission of a message using a corresponding reserved resource of the set of resources, and the cancelation indication indicates that the corresponding reserved resource corresponds to the current reserved resource in the time domain or the future reserved resource in the time domain. (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission. UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 5,
 	Li teaches the apparatus of claim 1, wherein the memory and the at least one processor are configured to identify the skipped transmission after transmitting a retransmission of a message using a corresponding reserved resource of the set of resources, and the cancelation indication indicates that the corresponding reserved resource corresponds to the previous reserved resource in the time domain. (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission. UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 6,
 	Li teaches the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit an additional SCI and the cancelation indication using a reserved resource of the set of resources. (interpreted as UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI., see para [0225])

Regarding claim 7,
 	Li teaches the apparatus of claim 6, wherein the memory and the at least one processor are configured to transmit the additional SCI and the cancelation indication based on identifying the skipped transmission. (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission. UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 8,
 	Li teaches the apparatus of claim 6, wherein the memory and the at least one processor are further configured to: schedule a cancelation indication monitoring occasion with a receiving sidelink device; (interpreted as A UE can be configured by the Radio Resource Control (RRC) with the information of the preemption monitoring occasion, e.g., the monitoring periodicity, at symbols and/or slots, see para [0163])and transmit the additional SCI and the cancelation indication to the receiving sidelink device at the cancelation indication monitoring occasion. (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission. UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 9 and 23,
 	Li teaches the apparatus of claim 8, wherein the cancelation indication monitoring occasion comprises one or more resources in the time domain, and the memory and the at least one processor are configured to transmit the additional SCI and the cancelation indication using at least one resource of the one or more resources in the time domain. (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission. UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 10 and 24,
 	Li teaches the apparatus of claim 8, wherein the cancelation indication monitoring occasion overlaps with at least one reserved resource of the set of resources, (interpreted as When a UE detects a DCI scrambled with the configured RNTIpg in its monitoring occasion, the UE can figure out it is preempted and determine the power adjustment in the configured bits, the preempted time domain resources and/or frequency domain resources, see para [0176]) and the cancelation indication monitoring occasion is periodic. (interpreted as A UE can be configured by the Radio Resource Control (RRC) with the information of the preemption monitoring occasion, e.g., the monitoring periodicity, at symbols and/or slots, see para [0163])

Regarding claim 11 and 26,
 	Li teaches the apparatus of claim 1, wherein the cancelation indication indicating the skipped transmission comprises a quantity of reserved resources, and the cancelation indication indicating the skipped transmission comprises a bitmap. (interpreted as For each portion, the UE can determine the transmission on it is canceled if the associated bit in the bitmap is set to ‘1’, see para [0318])

Regarding claim 12 and 27,
 	Li teaches the apparatus of claim 1, wherein the memory and the at least one processor are configured to transmit the cancelation indication during a cancelation indication monitoring occasion (interpreted as The UE receives scheduling of the broadcast sidelink transmission (1001) and monitors if the canceling indication was transmitted (1002). The UE monitors for the canceling indication (1002) and determines whether it detected the canceling indication (1003), see para [0191])

Regarding claim 13 and 28,
 	Li teaches the apparatus of claim 12, wherein the cancelation indication indicates a reason for the skipped transmission. (interpreted as Once UE2 figures out it is going to preempt other transmissions, UE2 can send indication to indicate the inter-UE collision, where the indication can be a preempting indication, or a power reduction indicator, or a canceling indication as disclosed in the previous sections. The indication can be a preamble, or a sequence, or a reference signal, or a broadcast SCI, or the broadcasted part of a two-stage SCI, see para [0372]).

Regarding claim 14 and 29,
 	Li teaches the apparatus of claim 12, wherein the memory and the at least one processor are further configured to: schedule the cancelation indication monitoring occasion with a receiving sidelink device, the cancelation indication monitoring occasion comprising one or more time domain resources; (interpreted as cated resources, e.g., reduce the power level for some symbols and/or PRBs, e.g. the overlapped symbols and/or PRBs. A UE-specific DCI can be used to indicate the power control command and the time domain resources and/or frequency domain resources the UE need to apply the power control command to and in some cases which slot the PI applies to. For example, a new DCI format can be introduced with CRC scrambled with a UE specific RNTI e.g., RNTIp. Such DCI can carry a power control command field indicating the power adjustment; a field to indicate the time domain resources, see para [0175]) and use at least one resource of the one or more time domain resources to transmit the cancelation indication (interpreted as E1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 15,
 	Li teaches the apparatus of claim 1, wherein the memory and the at least one processor are configured to receive the cancelation indication from a base station via at least one of downlink control information (DCI), a medium access control--control element (MAC-CE), or radio resource control (RRC) signaling. (interpreted as For example, the canceling indication can be signaled through the group common DCI before the scheduled transmission, e.g., DCI with CRC scramble with RNTIpg; and the retransmission can be scheduled by the UE-specific DCI after the cancelation occurs, e.g., DCI with CRC scramble with C-SL-RNTI, see para [0189]).

Regarding claim 17,
 	Li teaches the apparatus of claim 16, wherein the memory and the at least one processor are further configured to:
 	decode the message based on reception of the message and without at least one retransmission of the message indicated by the cancelation indication (interpreted as For a UE receiving a retransmission of the broadcast message, the UE can do soft combining with retransmission(s) of multiple message receptions to improve the probability of successfully decoding the data. If the UE uses the preempted transmission to do the soft combining, it can degrade the combined decoding Preemption indication(s) can be sent to the receiver UEs to inform not to soft combine the preempted transmission with other transmission(s), see para [0165]).

Regarding claim 18
 	Li teaches the apparatus of claim 16, wherein the memory and the at least one processor are configured to forego using a received retransmission corresponding to the skipped transmission indicated via the cancelation indication when decoding the message (interpreted as In another case UE2 can receive the retransmission and receive preemption indication from the UE1. UE2 can flush its buffer and decode the retransmission. If the initial transmission is partially preempted, the UE can only flush the buffer for the preempted part. For example, the UE can soft combine the retransmission with a first part of the soft buffer but not with a second part of the soft buffer, which can correspond to preempted resources, so the UE can flush the second part of the soft buffer, see para [0207])

Regarding claim 19,
 	Li teaches the apparatus of claim 16, wherein the memory and the at least one processor are configured to forego using a received retransmission corresponding to the skipped transmission indicated via the cancelation indication when decoding the message (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission. UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 20,
 	Li teaches the apparatus of claim 16, wherein the memory and the at least one processor are configured to receive an additional SCI and the cancelation indication from the second sidelink device via a reserved resource of the set of resources (interpreted as However, the Tx UE can monitor and detect the canceling indication for the reserved retransmissions, e.g., repetition or HARQ based retransmission; or the canceling indication for the reserved periodic transmission. UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225])

Regarding claim 21,
 	Li teaches the apparatus of claim 20, wherein the memory and the at least one processor are configured to monitor for the additional SCI and the cancelation indication using blind decoding techniques at the reserved resource of the set of resources (interpreted as A UE can be configured with all the initializers shown in the table or a UE can be configured with a subset of the initializers listed. Based on the detected sequence of the reference signal through blind cross correlating, the UE can figure out the time domain and/or frequency domain resources that the UE needs to cancel its transmission, see para [0187])

Regarding claim 22,
 	Li teaches the apparatus of claim 20, wherein the memory and the at least one processor are further configured to:
 	schedule a cancelation indication monitoring occasion with the second sidelink device; and (interpreted as monitoring occasion, e.g., the monitoring periodicity, at symbols and/or slots, see para [0163])
 	receive the additional SCI and the cancelation indication from the second sidelink device at the cancelation indication monitoring occasion. (interpreted as UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225]).

Regarding claim 30,
 	Li teaches the apparatus of claim 16, wherein the memory and the at least one processor are further configured to:
transmit a message using a previously reserved resource for the skipped transmission (interpreted as UE1 can send another indication to UE2 for ignoring the sidelink transmission, e.g., reserved retransmission or reserved periodic transmission, indicated by the previous SCI. Such indication, e.g., preemption indication field, can be carried by the 1st stage SCI or can be carried by the 2nd stage SCI, see para [0225]. Also see Tx UE can drop the transmission of both the 2nd stage SCI and the transmission of the associated PSSCH, while transmitting an indication using the resource supposed to transmit the 2nd stage SCI to indicate the transmission has been canceled, see para [0328])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No 20220174682) in view of Li (Pub No 20210112505)

Regarding claim 25,
 	Li teaches the apparatus of claim 20, however does not teach wherein the memory and the at least one processor are further configured to:
perform de-rate-matching around the cancelation indication from the second sidelink device.
 	Li’505 teaches wherein the memory and the at least one processor are further configured to:
perform de-rate-matching around the cancelation indication from the second sidelink device (interpreted as Moreover, it is realized by the skilled person that the wireless node 100, 110, 200 may comprise the necessary communication capabilities in the form of e.g., functions, means, units, elements, etc., for performing the present solution. Examples of other such means, units, elements and functions are: processors, memory, buffers, …. de-rate matchers, see para [0148]. Also see sidelink control information para [0046]).
 	It would have been obvious to one of ordinary skill in the art to combine the communication taught by Li with the de-rate matching capability as taught by Li’505 since it would have been a simple modification for one communication capability for another to achieve using a de-rate matching to accurately communicate/decode information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461